DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 was filed after the mailing date of the Notice of Allowance on 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been fully considered by the Examiner.

Claim Status
Claims 26, 43 and 52 (Currently Amended)
Claims 27-42, 44-48 and 50 (Previously Presented)
Claims 1-25, 49, 51 and 53 (Canceled)

Allowable Subject Matter
Claims 26-48, 50 and 52 are allowed.
Regarding claim 26, prior arts do not suggest or teach, among other claimed allowable features, “ wherein the symmetrical physical features comprise at least two elongated features, wherein the two elongated features are to extend in opposite directions from the center line of the base to form the dual sided cradle, wherein the symmetrical physical features are to provide three surfaces, wherein two surfaces of the three surfaces are to provide the roll-in and roll-out docking mechanism and a third surface of the three surfaces, disposed between the two surfaces, is to allow the base to rest vertically on a desk or desktop.”, in combination with all other elements recited in claim 26.
Claims 26-42 and 52 are also allowed as they further limit allowed claim 26.
Regarding claim 43, prior arts do not suggest or teach, among other claimed allowable features, “wherein the symmetrical physical features comprise at least two elongated features, wherein the two elongated features are to extend in opposite directions from the center line of the base to form a dual sided cradle, wherein the symmetrical physical features are to provide three surfaces, wherein two surfaces of the three surfaces are to provide the roll-in and roll-out docking mechanism and a third surface of the three surfaces, disposed between the two surfaces, is to allow the base to rest vertically on a desk or desktop.”, in combination with all other elements recited in claim 43.
Claims 44-48 and 50 are also allowed as they further limit allowed claim 43.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859  

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 29, 2021